                Case 4:20-cv-02180-JST Document 67 Filed 06/25/20 Page 1 of 2



1    DONNA R, ZIEGLER [SBN 142415]
     County Counsel
2    By: KRISTY L. VAN HERICK [SBN 178685]
     Assistant County Counsel
3    K. SCOTT DICKEY [SBN 184251]
     Assistant County Counsel
4    RAYMOND L. MACKAY [SBN 113230]
     Senior Deputy County Counsel
5    CLAY J. CHRISTIAN [SBN 143024]
     Deputy County Counsel
6    Office of the County Counsel, County of Alameda
     1221 Oak Street, Suite 450
7    Oakland, California 94612
     Telephone:(510) 272-6700
8    Attorneys for Defendants County of Alameda,
     Gregory J. Ahern and Erica Pan
9

10                                          UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
11
                                                  OAKLAND DIVISION
12

13
     JANICE ALTMAN, et al.,                                       Case No.: 4:20-cv-02180-JST
14
                              Plaintiffs,                         STIPULATION AND [PROPOSED]
15                                                                ORDER
     v.
16
     COUNTY OF ALAMEDA, et al.,
17
                              Defendants.
18

19                                                    STIPULATION

20           Pursuant to United States District Court, Northern District of California Civil Rules of Court,
21   Rules 6.1, 6.2. 7.11 and 7.12, and subject to this Court’s Order, Defendants County of Alameda,
22   Gregory J. Ahern and Erica Pan and all Plaintiffs Janice Altman, et al., through counsel, stipulate that
23   Defendants’ responsive pleadings shall be filed and served on or before Wednesday, July 1, 2020.
24
             Said parties also request the Court to continue the Case Management Conference (currently
25
     scheduled for July 14, 2020) for 60 days or as otherwise available to the Court.
26
             The parties will file and serve a Joint Case Management Conference Statement one week before
27

28   the new scheduled date for the CMC or as otherwise ordered by the Court.


     Stipulation and Proposed Order, Case No. 4:20-cv-02180-JST                                 1
                Case 4:20-cv-02180-JST Document 67 Filed 06/25/20 Page 2 of 2



1                                                      Respectfully submitted,

2    DATED: June 23, 2020                              DONNA R. ZIEGLER,
                                                       County Counsel in and for the
3                                                      County of Alameda, State of California
4

5                                                      By /s/ Raymond L. MacKay____________
                                                              RAYMOND L. MACKAY
6                                                             Senior Deputy County Counsel

7                                                      Attorneys for Defendants County of Alameda,
                                                       Gregory J. Ahern and Erica Pan
8

9                                                      SEILER EPSTEIN LLP
10

11
     DATED: June 23, 2020                              By /s/ George M. Lee
12                                                        George M. Lee
13                                                     Attorneys for Plaintiffs
14
                                                          ORDER
15
             The above parties having stipulated, and good cause appearing, the Court orders:
16
             1.The County Defendants’ responsive pleadings are due on or before July 1, 2020.
17
                                                                  September 15 2020.
             2. The Case Management Conference is rescheduled to ____________,
18
             3. The Plaintiffs and the County Defendants shall file a Joint Case Management Conference
19
     Statement with the Court on or before           September 8 2020.
                                                  ______________,
20

21           IT IS SO ORDERED.
22

23

24                                                     The Hon. John S. Tigar
25

26

27

28


     Stipulation and Proposed Order, Case No. 4:20-cv-02180-JST                                 2
